Title: To Thomas Jefferson from Albert Gallatin, 20 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     20 Feby. 1805
                  
                  Before I wait on you on the subject of the present scarcity of specie & pressure on the Banks, I enclose the correspondence connected with the application of the Manhattan Company.   The principal question which at present I wish to submit to your consideration is the propriety of paying in England the last instalmt. of 200,000 £ Stg.—This depends not only on the enclosed letters &c., but on the state of our Treasury generally, on the laws on the subject, on the bills for American claims daily expected from France & several other points which I will mention. But the reading of the enclosed will show you the reasons in favor of the measure, and when I wait on you I will state the objections & difficulties.
                  With sincere attachment & respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               